Citation Nr: 1441109	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  09-32 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Esq.


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Los Angeles, California Department of Veterans Affairs Regional Office (RO).  

Notably, in the Board's February 2013 decision, the issue of entitlement to a TDIU was referred to the RO for development and adjudication.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), who issued a January 2014 order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the portion of the Board's decision referring the issue of entitlement to a TDIU, and remanded the case for compliance with the Joint Motion.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the January 2014 Joint Motion, the Board finds that in January 2009, the Veteran submitted a statement that has been found to be a timely notice of disagreement with a May 2008 rating decision which denied entitlement to a TDIU.  The Board acknowledges that in a subsequent May 2009 statement, the Veteran stated that he no longer wished to pursue his claim of entitlement to a TDIU; however, in the January 2014 Joint Motion, the Court noted that the Veteran had not been furnished a Statement of the Case (SOC) in response to his notice of disagreement and that pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), the matter must be remanded for the originating agency to issue an SOC.  Id.


Accordingly, the case is REMANDED for the following action:

The RO or AMC should provide the Veteran with a statement of the case as to the issue of denial of entitlement to a TDIU.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
T. D. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



